ADAMS, Circuit Judge
(dissenting):
I respectfully dissent from the majority. In my judgment, the Pennsylvania *636regulations are not incompatible with the scheme of medical aid to indigents envisaged by Congress in Title XIX of the Social Security Act. In addition, I do not believe that the Pennsylvania schedule for reimbursements, that includes only medically indicated abortions, violates the Constitution.1
These conclusions are grounded on reasons set forth in the dissenting opinion of Judge Kalodner here, and that of Judge Weis in the district court, and are based also on the various authorities referred to in those opinions.

. It would appear, however, that the Pennsylvania regulation may not be enforced insofar as it predicates eligibility for medical assistance payments on conditions that were specifically invalidated in Doe v. Bolton, 410 U.S. 179, 93 S.ct. 739, 35 L.Ed.2d 201 (1973), namely, a concurrence of two doctors and performance of the procedure in an accredited hospital.